DETAILED ACTION

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The election of Group I (1-4 and 25-28), without traverse on April 6, 2022, is acknowledged.





3.	The Amendment filed on July 21, 2021, has been received and entered.




Claim Disposition

4.	Claims 8-9, 11-12, 14-19, 21-24, 32-33, 35-42, 44-48 and 50-77 have been cancelled. Claims 1-7, 10, 13, 20, 25-31, 34, 43 and 49 pending. Claims 1-4 and 25-28 are under examination. Claims 5-7, 10, 13, 20, 29-31, 34, 43 and 49 are withdrawn as directed to a non-elected invention. 




Drawing

5.	The drawings filed on November 23, 2020, are accepted by the examiner. 




Information Disclosure Statement

6.	The Information Disclosure Statement filed on July 21, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.

Specification Objection

7.	The specification is objected to because of the following informalities:
The specification is objected to because the priority information on page 1 need to be updated. Note that US Application No. 15/578847 is now US Patent No. 10,844,416.
Appropriate correction required.



Claim Objections

8.	Claims 1 and 25 are objected to because of the following informalities:
For clarity it is suggested that claim 1 is amended to read, “A method for achieving a predetermined glycosylation profile of an anti-alpha-4-integrin antibody, comprising:
 [[providing]] adding manganese to a cell culture at a concentration that falls within a target manganese concentration range, wherein the cell culture comprises host cells producing the anti- alpha-4-integrin antibody”. See also claim 25.
Correction is required. 




Claim Rejections - 35 USC §112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
9.	Claims 1-4 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre- AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method for achieving a predetermined glycosylation profile of an anti-alpha-4-integrin antibody (claim 1) and an interferon beta-1a polypeptide (claims 25 and 28) comprising providing manganese to a cell culture at a concentration that falls within a target manganese concentration range, wherein the cell culture comprises host cells producing the anti-alpha-4-integrin antibody and interferon beta-1a polypeptide if the manganese concentration in the cell culture is below the target manganese concentration range”; and note that the claimed invention is not adequately described because the claimed method does not define the amount of manganese or concentration of manganese to be added/provided to the cell culture (which is the single step in the method, thus critical) and there are no indicia as to the concentration amount that will be considered ‘a target manganese concentration’. In addition, no information is provided regarding the host cells that would be utilized as the source of “anti-alpha-4- integrin antibody and interferon beta-1a-polypeptide” (see for example, claims 1, 25 and 28). The claimed method is directed to supplementing the cell culture with manganese if the manganese concentration in the cell is below the target manganese, except that the ‘target manganese concentration is not revealed/defined. Further, the claimed invention encompasses any host cell, any component of a cell culture medium, any of the two proteins (which includes variants and fragments). The instant specification discloses at paragraph [0071] that , the term "component’ refers to an ingredient or a part of an additive or cell culture medium. Moreover, at paragraph [0072] it is disclosed that, “as used herein, the terms "additive" or "supplement" refer to any supplementation made to a basal medium to achieve the goals described in this disclosure. An "additive" or "supplement" can include a single substance, e.g., manganese chloride, or can include multiple substances, e.g., various manganese salts. The terms "additive" or "supplement" refer to the all of the components added, even though they need not be added at the same time, and they need not be added in the same way. For example, one or more components of an "additive" or "supplement" can be added as a single bolus or two or more boil from a stock solution, while other components of the same "additive" or "supplement" can be added as part of a feed medium. In addition, any one or more components of an "additive" or "supplement" can be present in the basal medium from the beginning of the cell culture”. Thus the claimed invention encompasses a genus of components and is not adequately described, thus the claimed invention as a whole is overly broad.
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures, host cells and components as established above. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-4 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowell C K et al., (Biotech. Bioeng. 96(3), 538-549, 15 February 2007 online 25 August 2008, cited on IDS) taken with Crowell et al. (US 2007/161084 Al (Amgen Inc.) 12 July 2007 (cited on the IDS of record in the application) and in view of Prayaga et al. (US 2003/0064919, April 2003, cited on IDS).
The claimed invention is directed to the use of manganese to achieve a predetermined glycosylation profile in two different recombinant proteins, namely anti- alpha-4-integrin antibody and interferon-beta-1a polypeptide. It is however known that the manganese ion Mn2+ is a co-factor of glycosyltransferase enzymes, in particular of (3-1,4-galactosyltrasferase, and that supplementation of the culture medium with manganese modulates the glycosylation of recombinant proteins. For instance, the publication Crowell (Biotech. Bioeng.) and the corresponding application by Crowell et al. (‘'1084) teach how manganese supplementation increases galactosylation of recombinant erythropoietin. Since the use of manganese to achieve a predetermined glycosylation profile in recombinant proteins is known in the art, the claimed invention is rendered obvious. Crowell et al. (Biotech. Bioeng.) does not teach the interferon-beta-1a polypeptide, however, the protein and its structure is well established in the art. Note that Prayaga et al. discloses the interferon-beta-1a polypeptide its entire structure.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed invention as a whole because Crowell et al. (Biotech Bioeng.) teach manganese supplementation modulates the glycosylation state of glycoproteins in mammalian cell culture system (such as CHO cells). Crowell et al. (Biotech Bioeng.) specifically teaches a glycoprotein hormone (EPO), however, it would be obvious to swap out this protein to replace with one of the two recited in the claims because the art generally discloses posttranslational processing is needed in protein expression and can be achieved by supplementing the culture medium with manganese as reported in Crowell et al. (1084). Moreover, the Supreme Court pointed out in KSA, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSA, 127 S. Ct. at 17471. The Court thus reasoned that the analysis under 35 U.S.C. 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the “inferences and creative steps that a person of ordinary skill in the art would employ.” /d. at 1747. The Court further advised that “[a] person of ordinary skill is...a person of ordinary creativity, not an automation.” /d. at 1742. Therefore, the claimed invention was obvious to make and use at the time the invention was made and was prima facie obvious.



Double Patenting

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple a assignees. A nonstatutory double paten ting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference cl aim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Ci r. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Ci r. 1993); In re Longi, 759 F.2d 887,225 USPQ645 (Fed. Cir.1985); In re Van Ornum, 686 F.2d 937,214USPQ761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

13.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159. See MPEP §§706.02(l)(l) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed incompliance with 3 7 CFR 1.321(b). The USPTO Inter net website contains terminal disclaimer forms which may be used. Please visit www.usDto.oov/patent/Datents-forms.The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AI A/26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

14.	Claims 1-4 and 25-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,844,416, cited on the IDS).
The instant application is directed to a method for achieving a predetermined glycosylation profile of an anti-alpha-4-integrin antibody, comprising providing manganese to a cell culture at a concentration that falls within a target manganese concentration range, wherein the cell culture comprises host cells producing the anti- alpha-4-integrin antibody as well as an interferon beta-1a polypeptide. The patented claims are directed to a method for achieving a predetermined glycosylation profile of an anti-alpha-4-integrin antibody, an interferon beta-1a polypeptide or a rFVIIIFc, comprising: adding manganese to a cell culture at a concentration that falls within a target manganese concentration range, wherein the cell culture comprises host cells producing the anti- alpha-4-integrin antibody, an interferon beta-1a polypeptide or a rFVIIIFc…. The dependent claims in the instant application and patent also align closely. Although the scope of the two sets of claims differ they are obvious variations of each other, thus prima facie obvious.



Conclusion

15.	No claims are allowable.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652